Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pittappilly (US 2013/0067391).

As to claims 1, 11, 16, Pittappilly (Figs. 2, 8) teaches an information processing apparatus comprising: 
a receiver (Touchscreen) that receives a user instruction to shift a display position of the entirety of a currently displayed image (Through a touchscreen) [0034]; and 
a switching unit (Display) that causes the currently displayed image to be moved in a direction indicated in the user instruction (E.g. a pinch gesture to zoom) [0048] and to continue to be displayed when a distance by which the currently displayed image is shifted in the direction indicated in the user instruction does not exceed a threshold (Threshold at which another image will replace the current image) [0055-0057], and that causes the currently displayed image to switch to another image when the distance is greater than or equal to the threshold (Fig. 8 shows switching an image by the user based on an input gesture that goes beyond the predetermined threshold) [0097-0099], the user instruction being a single input (A single input gesture).

As to claim 2, Pittappilly teaches wherein the receiver receives a user instruction concerning cyclic shifting of an image regardless of the direction of the cyclic shifting (The device will scroll through the list of scrollable items using the same cycling shifting gesture).

As to claim 3, Pittappilly teaches wherein the receiver receives a user instruction concerning cyclic shifting of an image if the direction of the cyclic shifting is a 

As to claim 4, Pittappilly teaches wherein the content of an image displayed after the currently displayed image has been switched differs according to the direction indicated in the user instruction (Fig. 2 shows different content displayed at three different layers of displayed image based on the direction of the user’s gesture input).

As to claim 5, Pittappilly teaches wherein, in response to a predetermined specific operation (E.g. a tap input operation), the switching unit switches the currently displayed image to another image even if the distance does not exceed the threshold (A tap input can be utilized to perform the same semantic zoom switching) [0051].

As to claim 6, Pittappilly teaches wherein the predetermined specific operation is an operation for selecting an image to be displayed (Selects which image is displayed through a tap input) [0051].

As to claim 7, Pittappilly teaches wherein, for each direction in which an image is shifted, a distance from one end portion to the other end portion of a display surface is determined as the threshold (A reasonable threshold can be determined for the distance required to be traveled by the user’s input. The threshold must be present within the bounds of the screen) [0055-0058].

As to claim 9, Pittappilly teaches wherein the switching unit switches the currently displayed image such that the currently displayed image gradually becomes paler and another image to be switched from the currently displayed image gradually becomes darker (Fig. 8 shows an initial image that is slowly faded out and replaced with a gradually darkening second image).

As to claim 10, Pittappilly teaches an aerial image forming unit (Display) that forms a plurality of aerial images such that the aerial images are arranged in a first direction relative to each other (E.g. the two images shown in Fig. 8 are arranged with a depth navigable through a zoom function), wherein
the currently displayed image is displayed on a first one of the aerial images closest to a user (E.g. the image shown in 802), and
when the distance is greater than or equal to the threshold, the currently displayed image is shifted to another one of the aerial images positioned farther from the user such that the currently displayed first one of the aerial images displays the other image (When the input gesture exceeds the threshold, the images swap) [0097-0099]. 

As to claim 15, Pittappilly teaches wherein the display surface is formed as an aerial image (Fig. 8 shows the entire display formed as an aerial image with respect to the other images in the sequence).

As to claims 17-19, Pittappilly teaches wherein the threshold differs based on the direction indicated in the user instruction [0057].

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 12-14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Pittappilly (US 2013/0067391) in view of Matas (US 8,305,355).

As to claims 8, 12, 13, Pittappilly teaches the limitations of claim 1 above.
However, Pittappilly does not teach wherein, if a display surface is formed substantially in a ring-like shape, a distance around the display surface is determined as the threshold. 
On the other hand, Matas (Fig. 2) teaches wherein, if a display surface is formed substantially in a ring-like shape (110), a distance around the display surface is determined as the threshold (The scrolling performed through the GUI of Pittappilly on a curved display would follow the same GUI interactions).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the flexible display of Matas with the GUI of  because the combination would allow for increased user configurability of the display device.

As to claim 14, Pittappilly teaches the limitations of claim 1 above.
However, Pittappilly does not teach wherein the display is worn by a user for use.
On the other hand, Matas teaches wherein the display is worn by a user for use (It is understood that a flexible display can be worn by a user).

Response to Arguments
Applicant's arguments with respect to claims 1-19 have been considered but are moot in view of the new ground(s) of rejection based on the reference Pittappilly. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691